DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOTOR WITH COOLANT BLOCKING MEMBER ON END PORTION OF WINDING, POWERTRAIN, AND VEHICLE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 2011/0234029) in view of Kitta et al. (US 2017/0063201, hereinafter Kitta).
As to claim 1, Pal shows (FIG. 1,4): 

    PNG
    media_image1.png
    532
    915
    media_image1.png
    Greyscale

a machine, comprising a housing 18, a rotating shaft 33, a rotor 30, and a stator 59 that are sequentially sleeved are disposed in the housing 18, a coil winding (coil end turns 58) is arranged around the stator 59, and two ends of the rotating shaft 33 are respectively rotatably connected to two opposite side end faces of the housing by using a bearing BE (one bearing BE is shown, it is implied there is another bearing at an opposite end); 
the housing 18 has a cooling channel 44,46 that is used for a coolant to flow through and whose two ends extend to an end portion 58 of the coil winding, the cooling channel 44,46 is in communication with a first opening and a second opening respectively provided at a top end and a bottom end of the housing 18, and the cooling channel 44,46 has a nozzle 56 at a position proximate the end portion 58 of the coil winding, wherein the nozzle 56 is configured to spray the coolant in the cooling channel 44,46 to the end portion 58 of the coil winding; and 
the machine further comprises: 
at least one blocking member 60, wherein the blocking member 60 is located at least on an inner surface or an outer surface of the end portion 58 of the coil winding, and the blocking member 60 is blocked between the nozzle 56 and the rotor 30 (para[0014],[0015],[0016],[0019]) .
Pal does not show:
the machine is a motor; and
the housing is provided with an oil collecting groove at a position proximate a top end of the bearing or on a top end of the bearing, and the oil collecting groove is configured to collect the coolant flowing to the bearing, so that the coolant flows into the bearing.
As to the first bullet, Kitta shows the machine is a motor (para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal to have the machine is a motor as taught by Kitta, for the advantageous benefit of converting electrical energy into rotational motion of the shaft 33.
As to the second bullet, Kitta shows (FIG. 1) the housing 3 is provided with an oil collecting groove 41 at a position proximate a top end of the bearing 6 or on a top end of the bearing 6, and the oil collecting groove 41 is configured to collect the coolant flowing to the bearing 6, so that the coolant flows into the bearing 6 (para[0049],[0053],[0058],[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta to have the housing 18 is provided with an oil collecting groove 41 at a position proximate a top end of the bearing BE or on a top end of the bearing BE, and the oil collecting groove 41 is configured to collect the coolant flowing to the bearing BE, so that the coolant flows into the bearing BE as taught by Kitta, for the advantageous benefit of cooling and lubricating the bearing BE as taught by Kitta (para[0060]).
As to claim 14/1, Pal in view of Kitta was discussed above with respect to claim 1 and Pal further shows (FIG. 2,3A,4) an outer wall of the stator 28 and an inner surface of the housing 18 are surrounded to form the cooling channel 44,46, and the nozzle 56 is formed between two ends of the stator 28 and the inner surface of the housing 18.


Claims 2-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 2011/0234029) in view of Kitta et al. (US 2017/0063201, hereinafter Kitta) and Yoshiizumi et al. (US 2014/0339934, hereinafter Yoshiizumi).
As to claim 2/1, Pal in view of Kitta was discussed above with respect to claim 1 except for: 
the blocking member has a guide portion at a position proximate the top end of the housing, the guide portion is configured to guide a part of the coolant on the blocking member to the bearing so that the coolant flows through the bearing; and
the coolant flows through the bearing to an end portion that is of the coil winding and that is proximate the bottom end of the housing.
As to the first bullet, Kitta shows (FIG. 1):

    PNG
    media_image2.png
    583
    599
    media_image2.png
    Greyscale

the blocking member 32 has a guide portion PP at a position proximate the top end of the housing 4, the guide portion PP is configured to guide a part of the coolant on the blocking member 32 to the bearing 6 so that the coolant flows through the bearing 6 (para[0049],[0053],[0058],[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta to have the blocking member 60 has a guide portion PP at a position proximate the top end of the housing 4, the guide portion PP is configured to guide a part of the coolant on the blocking member 60 to the bearing BE so that the coolant flows through the bearing BE as taught by Kitta, for the advantageous benefit of cooling and lubricating the bearing BE as taught by Kitta (para[0060]).
As to the second bullet, Yoshiizumi shows (FIG. 1) the coolant flows (in 35) through the bearing 31 to an end portion 14a that is of the coil winding 14 and that is proximate the bottom end of the housing 30 (para[0033],[0034],[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta to have the coolant flows through the bearing BE to an end portion 58 that is of the coil winding and that is proximate the bottom end of the housing 18 as taught by Yoshiizumi, for the advantageous benefits of preventing the coolant in the storage tank (or sump) from flowing to the bearing BE as taught by Yoshiizumi (para[0037]).
As to claim 3/2/1, Pal in view of Kitta and Yoshiizumi was discussed above with respect to claim 2 and Pal further shows (FIG. 2, 3A, 4) the blocking member 60 is a semi-arc structure arranged around at least an inner surface or an outer surface of an upper semi-circular end portion 58 of the coil winding (the end cap 60 is arranged over each end turn 58 to enclose the end turn 58 para [0019], the end turn 58 is an arc, as is the stator 28,59 and the holes 56 in the cited figures). 
As to claim 4/3/2/1, Pal in view of Kitta and Yoshiizumi was discussed above with respect to claim 3 and Pal further shows (FIG. 4):

    PNG
    media_image3.png
    327
    686
    media_image3.png
    Greyscale

the blocking member 60 is a semi-arc separator 60 arranged around an inner surface of the upper semi-circular end portion 58 of the coil winding, one end of the semi-arc separator 60 is connected to an inner wall of the housing 18, and a space that may be accommodated by the upper semi-circular end portion 58 of the coil winding is formed between an arc surface of the semi-arc separator 60 and the inner wall of the housing 18, so that the semi-arc separator 60 is located on the inner surface of the upper semi-circular end portion 58 of the coil winding (the blocking member 60 extends to below an inner diameter of the end portion 58).
As to claim 5/4/3/2/1, Pal in view of Kitta and Yoshiizumi was discussed above with respect to claim 4 and Pal further shows (FIG. 4 above) one end of the semi-arc separator 60 that is connected to the housing 18 has a connection portion 60E, and the semi-arc separator 60 is connected to the inner wall of the housing 18 by using the connection portion 60E (the end 60E of the separator 60 is the connection portion).
As to claim 6/5/4/3/2/1, Pal in view of Kitta and Yoshiizumi was discussed above with respect to claim 5 except for the guide portion is a through hole provided on the semi-arc separator at a position proximate the connection portion, and a projection area of the through hole in a vertical direction is located on the bearing, so that the coolant flows to the bearing through the through hole.
Kitta shows (FIG. 1):

    PNG
    media_image4.png
    647
    630
    media_image4.png
    Greyscale

the through hole 41 provided on the projection 4P at a position proximate the housing 4, and a projection area of the through hole 41 in a vertical direction is located on the bearing 6, so that the coolant flows to the bearing 6 through the through hole 41 (para[0049],[0053],[0058],[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta and Yoshiizumi to have the guide portion PP is a through hole provided on the semi-arc separator 60 at a position proximate the connection portion 60E, and a projection area of the through hole in a vertical direction is located on the bearing BE, so that the coolant flows to the bearing BE through the through hole as taught by Kitta, for the advantageous benefit of cooling and lubricating the bearing BE as taught by Kitta (para[0060]).
As to claim 7/3/2/1, Pal in view of Kitta and Yoshiizumi was discussed above with respect to claim 3 and Pal further shows (FIG. 4 above) the blocking member 60 is a semi-arc plate 60 arranged around the outer surface of the upper semi-circular end portion 58 of the coil winding, the semi-arc plate 60 is connected to an inner wall of the housing 18, and a gap in communication with the nozzle 56 of the cooling channel 44,46 is formed between the semi-arc plate 60 and the inner wall of the housing 18, so that the coolant flows along the semi-arc plate 60 and the lower semi-circular end portion 58 of the coil winding.
Pal does not show the coolant flows to the bearing.
Kitta shows (FIG. 1 above) the coolant flows to the bearing 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta and Yoshiizumi to have the coolant flows to the bearing BE as taught by Kitta, for the advantageous benefit of cooling and lubricating the bearing BE as taught by Kitta (para[0060]).
As to claim 8/7/3/2/1, Pal in view of Kitta and Yoshiizumi was discussed above with respect to claim 7 except for the guide portion is an outer edge that is inclined downward and that is formed by one end of the semi-arc plate extending outward to the side end face of the housing, and the outer edge at least partially overlaps with the bearing in a vertical direction, so that a part of the coolant in the gap flows to the bearing through the outer edge.
Kitta shows (FIG. 1 above) the guide portion PP is an outer edge (of plate 32) that is inclined downward and that is formed by one end of the cover 32 extending outward to the side end face of the housing 4, and the outer edge at least partially overlaps with the bearing 6 in a vertical direction, so that a part of the coolant in the gap flows to the bearing 6 through the outer edge (para[0049],[0053],[0058],[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta and Yoshiizumi to have the guide portion PP is an outer edge that is inclined downward and that is formed by one end of the semi-arc plate 60 extending outward to the side end face of the housing 18, and the outer edge at least partially overlaps with the bearing BE in a vertical direction, so that a part of the coolant in the gap flows to the bearing BE through the outer edge as taught by Kitta, for the advantageous benefit of cooling and lubricating the bearing BE as taught by Kitta (para[0060]).
As to claim 11/1, Pal in view of Kitta was discussed above with respect to claim 1 except for the housing is provided with a guide groove at a position proximate a bottom end of the bearing, and the guide groove is configured to guide the coolant on the bearing into the lower semi-circular end portion of the coil winding.
Yoshiizumi shows (FIG. 1) the housing 30 is provided with a guide groove 35 at a position proximate a bottom end of the bearing 31, and the guide groove 35 is configured to guide the coolant on the bearing 31 into the lower semi-circular end portion 14a of the coil winding 14 (para[0033],[0034],[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta to have the housing 18 is provided with a guide groove 35 at a position proximate a bottom end of the bearing BE, and the guide groove 35 is configured to guide the coolant on the bearing BE into the lower semi-circular end portion 58 of the coil winding as taught by Yoshiizumi, for the advantageous benefits of preventing the coolant in the storage tank (or sump) from flowing to the bearing BE as taught by Yoshiizumi (para[0037]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 2011/0234029) in view of Kitta et al. (US 2017/0063201, hereinafter Kitta) and Yoshiizumi et al. (US 2014/0339934, hereinafter Yoshiizumi) and Jeong (WO 2018/235969 A1 see US 20200204044 A1 for English Translation).
As to claim 9/8/7/3/2/1, Pal in view of Kitta and Yoshiizumi was discussed above with respect to claim 8 except for a plurality of holes are provided on the semi-arc plate, so that a part of the coolant in the gap penetrates into the end portion of the coil winding.
Jeong shows (FIG. 4) a plurality of holes 327 are provided on the semi-arc plate 320, so that a part of the coolant in the gap penetrates into the end portion of the coil winding (para[0135],[0139],[0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta and Yoshiizumi to have a plurality of holes 327 are provided on the semi-arc plate 60, so that a part of the coolant in the gap penetrates into the end portion 58 of the coil winding as taught by Jeong, for the advantageous benefit of cooling the end portion 58 of the winding as taught by Jeong (para[0164]).

Claim(s) 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 2011/0234029) in view of Kitta et al. (US 2017/0063201, hereinafter Kitta) and Dlala et al. (US 2019/0020231, hereinafter Dlala).


As to claim 15, Pal shows (FIG. 1,4 above): 
A powertrain (multiple rotors 22,30 co-rotating in multiple stators 20,28), comprising a machine, the machine comprises a housing 18, a rotating shaft 33, a rotor 30, and a stator 59 that are sequentially sleeved are disposed in the housing 18, a coil winding (coil end turns 58) is arranged around the stator 59, and two ends of the rotating shaft 33 are respectively rotatably connected to two opposite side end faces of the housing by using a bearing BE (one bearing BE is shown, it is implied there is another bearing at an opposite end); 
the housing 18 has a cooling channel 44,46 that is used for a coolant to flow through and whose two ends extend to an end portion 58 of the coil winding, the cooling channel 44,46 is in communication with a first opening and a second opening respectively provided at a top end and a bottom end of the housing 18, and the cooling channel 44,46 has a nozzle 56 at a position proximate the end portion 58 of the coil winding, wherein the nozzle 56 is configured to spray the coolant in the cooling channel 44,46 to the end portion 58 of the coil winding; and 
the machine further comprises: 
at least one blocking member 60, wherein the blocking member 60 is located at least on an inner surface or an outer surface of the end portion 58 of the coil winding, and the blocking member 60 is blocked between the nozzle 56 and the rotor 30 (para[0014],[0015],[0016],[0019]).
Pal does not show:
the machine is a motor; and
the housing is provided with an oil collecting groove at a position proximate a top end of the bearing or on a top end of the bearing, and the oil collecting groove is configured to collect the coolant flowing to the bearing, so that the coolant flows into the bearing; and
the powertrain further comprises a reducer connected to a rotating shaft of the machine, wherein a heat dissipation channel is disposed in the reducer, and the heat dissipation channel and a cooling channel in the motor form a cooling loop.
As to the first bullet, Kitta shows the machine is a motor (para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal to have the machine is a motor as taught by Kitta, for the advantageous benefit of converting electrical energy into rotational motion of the shaft 33.
As to the second bullet, Kitta shows (FIG. 1) the housing 3 is provided with an oil collecting groove 41 at a position proximate a top end of the bearing 6 or on a top end of the bearing 6, and the oil collecting groove 41 is configured to collect the coolant flowing to the bearing 6, so that the coolant flows into the bearing 6 (para[0049],[0053],[0058],[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta to have the housing 18 is provided with an oil collecting groove 41 at a position proximate a top end of the bearing BE or on a top end of the bearing BE, and the oil collecting groove 41 is configured to collect the coolant flowing to the bearing BE, so that the coolant flows into the bearing BE as taught by Kitta, for the advantageous benefit of cooling and lubricating the bearing BE as taught by Kitta (para[0060]).
As to the third bullet, Dlala shows (FIG. 12) the machine further comprises a reducer 1215,1217,1219 connected to a rotating shaft of the machine, wherein a heat dissipation channel is disposed in the reducer 1215,1217,1219, and the heat dissipation channel and a cooling channel 1213 in the machine form a cooling loop (the pump, filter and exchanger are connected to the motor including the rotor/shaft to provide the coolant to the motor para[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta to have machine further comprises a reducer 1215,1217,1219 connected to a rotating shaft of the machine, wherein a heat dissipation channel is disposed in the reducer 1215,1217,1219, and the heat dissipation channel and a cooling channel 1213 in the machine form a cooling loop as taught by Dlala, for the advantageous benefit of optimal heat removal from the stator as taught by Dlala (para[0064],[0063]:6-17).
As to claim 18/15, Pal in view of Kitta and Dlala was discussed above with respect to claim 15 except for an oil pump, a heat exchanger, and a filter in the motor are located in the reducer.
Dlala shows (FIG. 12) an oil pump 1219, a heat exchanger 1215, and a filter 1217 in the motor are located in the reducer (para[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta and Dlala to have an oil pump 1219, a heat exchanger 1215, and a filter 1217 in the machine are located in the reducer as taught by Dlala, for the advantageous benefit of optimal heat removal from the stator as taught by Dlala (para[0064],[0063]:6-17).

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 2011/0234029) in view of Kitta et al. (US 2017/0063201, hereinafter Kitta) and Dlala et al. (US 2019/0020231, hereinafter Dlala) and Yoshiizumi et al. (US 2014/0339934, hereinafter Yoshiizumi).
As to claim 16/15, Pal in view of Kitta and Dlala was discussed above except for: 
the blocking member has a guide portion at a position proximate the top end of the housing, the guide portion is configured to guide a part of the coolant on the blocking member to the bearing so that the coolant flows through the bearing; and
the coolant flows through the bearing to an end portion that is of the coil winding and that is close to the bottom end of the housing.
As to the first bullet, Kitta shows (FIG. 1) the blocking member 32 has a guide portion PP at a position proximate the top end of the housing 4, the guide portion PP is configured to guide a part of the coolant on the blocking member 32 to the bearing 6 so that the coolant flows through the bearing 6 (para[0049],[0053],[0058],[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta and Dlala to have the blocking member 60 has a guide portion PP at a position proximate the top end of the housing 4, the guide portion PP is configured to guide a part of the coolant on the blocking member 60 to the bearing BE so that the coolant flows through the bearing BE as taught by Kitta, for the advantageous benefit of cooling and lubricating the bearing BE as taught by Kitta (para[0060]).
As to the second bullet, Yoshiizumi shows (FIG. 1) the coolant flows (in 35) through the bearing 31 to an end portion 14a that is of the coil winding 14 and that is close to the bottom end of the housing 30 (para[0033],[0034],[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Pal in view of Kitta and Dlala to have the coolant flows through the bearing BE to an end portion 58 that is of the coil winding and that is close to the bottom end of the housing 18 as taught by Yoshiizumi, for the advantageous benefits of preventing the coolant in the storage tank (or sump) from flowing to the bearing BE as taught by Yoshiizumi (para[0037]).
As to claim 17/16/15, Pal in view of Kitta, Dlala and Yoshiizumi was discussed above and Pal further shows (FIG. 2, 3A, 4) the blocking member 60 is a semi-arc structure arranged around at least an inner surface or an outer surface of an upper semi-circular end portion 58 of the coil winding (the end cap 60 is arranged over each end turn 58 to enclose the end turn 58 para [0019], the end turn 58 is an arc, as is the stator 28,59 and the holes 56 in the cited figures). 


Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0190350, hereinafter Ito) in view of Pal (US 2011/0234029) and Kitta et al. (US 2017/0063201, hereinafter Kitta).
As to claim 19, Ito shows (FIG. 1 and 2) A vehicle, comprising wheels WR, a transmission component T, and a motor MOT, the motor MOT comprising a housing 59, a rotating shaft 29, a rotor 51, and a stator 52 that are sequentially sleeved are disposed in the housing 59, a coil winding 92 is arranged around the stator 52, and (FIG. 2):

    PNG
    media_image5.png
    740
    807
    media_image5.png
    Greyscale

two ends of the rotating shaft 29 are respectively rotatably connected to two opposite side end faces of the housing 59 by using a bearing B1,B2; and wherein a rotating shaft 29 of the motor MOT is connected to the wheels WR by using the transmission component T (para[0038],[0042],[0043],[0045],[0047]).
Ito does not show:
the housing has a cooling channel that is used for a coolant to flow through and whose two ends extend to an end portion of the coil winding, the cooling channel is in communication with a first opening and a second opening respectively provided at a top end and a bottom end of the housing, and the cooling channel has a nozzle at a position proximate the end portion of the coil winding, wherein the nozzle is configured to spray the coolant in the cooling channel to the end portion of the coil winding,
the motor further comprises: at least one blocking member, wherein the blocking member is located at least on an inner surface or an outer surface of the end portion of the coil winding, and the blocking member is blocked between the nozzle and the rotor; and
the housing is provided with an oil collecting groove at a position proximate a top end of the bearing or on a top end of the bearing, and the oil collecting groove is configured to collect the coolant flowing to the bearing, so that the coolant flows into the bearing.
As to the first two bullets, Pal shows (FIG. 1 and 4):
the housing 18 has a cooling channel 44,46 that is used for a coolant to flow through and whose two ends extend to an end portion 58 of the coil winding, the cooling channel 44,46 is in communication with a first opening and a second opening respectively provided at a top end and a bottom end of the housing 18, and the cooling channel 44,46 has a nozzle 56 at a position proximate the end portion 58 of the coil winding, wherein the nozzle 56 is configured to spray the coolant in the cooling channel 44,46 to the end portion 58 of the coil winding; and 
the machine further comprises at least one blocking member 60, wherein the blocking member 60 is located at least on an inner surface or an outer surface of the end portion 58 of the coil winding, and the blocking member 60 is blocked between the nozzle 56 and the rotor 30 (para[0014],[0015],[0016],[0019])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Ito to have:
the housing 59 has a cooling channel 44,46 that is used for a coolant to flow through and whose two ends extend to an end portion 58 of the coil winding 92, the cooling channel 44,46 is in communication with a first opening and a second opening respectively provided at a top end and a bottom end of the housing 59, and the cooling channel 44,46 has a nozzle 56 at a position proximate the end portion 58 of the coil winding 92, wherein the nozzle 56 is configured to spray the coolant in the cooling channel 44,46 to the end portion 58 of the coil winding 92; and 
the motor MOT further comprises at least one blocking member 60, wherein the blocking member 60 is located at least on an inner surface or an outer surface of the end portion 58 of the coil winding 92, and the blocking member 60 is blocked between the nozzle 56 and the rotor 51
as taught by Pal, for the advantageous benefits of cooling the end portion 58 of the coil winding 92 while preventing cooling fluid falling on to the rotor 51 as taught by Pal (para[0019]).
As to the third bullet, Kitta shows (FIG. 1) the housing 3 is provided with an oil collecting groove 41 at a position proximate a top end of the bearing 6 or on a top end of the bearing 6, and the oil collecting groove 41 is configured to collect the coolant flowing to the bearing 6, so that the coolant flows into the bearing 6 (para[0049],[0053],[0058],[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor MOT of Ito in view of Pal to have the housing 59 is provided with an oil collecting groove 41 at a position proximate a top end of the bearing B1,B2 or on a top end of the bearing B1,B2, and the oil collecting groove 41 is configured to collect the coolant flowing to the bearing B1,B2, so that the coolant flows into the bearing B1,B2 as taught by Kitta, for the advantageous benefit of cooling and lubricating the bearing B1,B2 as taught by Kitta (para[0060]).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0190350, hereinafter Ito) in view of Pal (US 2011/0234029) and Kitta et al. (US 2017/0063201, hereinafter Kitta) and Yoshiizumi et al. (US 2014/0339934, hereinafter Yoshiizumi).
As to claim 20/19, Ito in view of Pal and Kitta was discussed above with respect to claim 19 except for: 
the blocking member has a guide portion at a position proximate the top end of the housing, the guide portion is configured to guide a part of the coolant on the blocking member to the bearing so that the coolant flows through the bearing; and
the coolant flows through the bearing to an end portion that is of the coil winding and that is proximate the bottom end of the housing.
As to the first bullet, Kitta shows (FIG. 1 above) the blocking member 32 has a guide portion PP at a position proximate the top end of the housing 4, the guide portion PP is configured to guide a part of the coolant on the blocking member 32 to the bearing 6 so that the coolant flows through the bearing 6 (para[0049],[0053],[0058],[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Ito in view of Pal and Kitta to have the blocking member 60 has a guide portion PP at a position proximate the top end of the housing 4, the guide portion PP is configured to guide a part of the coolant on the blocking member 60 to the bearing BE so that the coolant flows through the bearing BE as taught by Kitta, for the advantageous benefit of cooling and lubricating the bearing BE as taught by Kitta (para[0060]).
As to the second bullet, Yoshiizumi shows (FIG. 1) the coolant flows (in 35) through the bearing 31 to an end portion 14a that is of the coil winding 14 and that is proximate the bottom end of the housing 30 (para[0033],[0034],[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Ito in view of Pal and Kitta to have the coolant flows through the bearing BE to an end portion 58 that is of the coil winding and that is proximate the bottom end of the housing 18 as taught by Yoshiizumi, for the advantageous benefits of preventing the coolant in the storage tank (or sump) from flowing to the bearing BE as taught by Yoshiizumi (para[0037]).



Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indication of allowable subject matter of claim 12 is the inclusion of the limitations of an oil guide member on an inner surface of the end portion of the winding proximate to the guide groove and the rotor and including an orifice for coolant flow which is not found in or suggested by the prior art references in combination with the other elements recited in claim 12.  The subject matter of dependent claim 13 is indicated to be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Garabello et al. (US 2014/0208882, hereinafter Garabello) shows a reducer in a powertrain; and
Herb (US 2019/0131851) shows a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832                                                                                                                                                                                                        


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832